Citation Nr: 0710013	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-02 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a heart murmur.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to June 
1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), wherein the RO, in relevant part, denied the 
claim of entitlement to service connection for a heart 
murmur.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of a heart murmur due to an in-service 
chronic disease or disability is not of record.


CONCLUSION OF LAW

A heart murmur was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision

The veteran asserts in her June 2002 personal statement that 
service connection is warranted for a heart murmur.  She 
explains that it is a "chronic concern with no obvious 
symptoms."  The veteran contends that her heart murmur is 
attributable to service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

Review of the evidentiary record reveals there is no 
competent medical evidence showing the veteran currently has 
a heart murmur.  The Board acknowledges that service medical 
records reflect cardiac problems throughout the veteran's 
service career.  Specifically, in January 1985, the veteran 
complained of pleuritic chest pain.  Examination of the heart 
revealed "some tachycardia with a 1/6 systolic ejection 
murmur [with] no gallops."  Similarly, during a routine 
examination in March 1987, clinical evaluation of the heart 
was abnormal.  The physician noted that the veteran's heart 
exhibited a "split second sound," but the heart had regular 
rate and rhythm without murmur.  An electrocardiogram (EKG) 
was performed in June 1987, and the medical officer concluded 
that the veteran had sinus bradycardia with an otherwise 
normal EKG.  Clinical evaluation of the heart was abnormal 
again in June 1987, and the physician noted the veteran had a 
systolic murmur that was not considered disqualifying.  In 
March 1988, an examination revealed grade I to III heart 
murmur systolic, and clinical evaluation of the heart was 
deemed abnormal.  Nonetheless, subsequent examinations 
conducted in February 1991 and September 1994 reflect normal 
clinical evaluations of the heart, and service medical 
records reflect no additional complaints, findings, or 
treatments for a heart condition.  

Additionally, post-service treatment records do not reflect 
any complaints, findings, or history of a heart murmur.  In 
fact, a January 2002 private treatment record states that the 
veteran's heart had regular rate and rhythm, with no murmur, 
rub, or gallop, and a March 2001 VA outpatient treatment 
record noted that the heart examination was unremarkable.  
Furthermore, during the July 2002 VA examination, the 
physician was unable to locate a murmur while the veteran was 
sitting as well as lying down.  He concluded that the 
veteran's heart exam was normal, including regular rhythm.  
The examiner opined that for the claimed condition of heart 
murmur, "there is no pathology to render a diagnosis."  

In this case, while there is evidence showing the veteran had 
a heart murmur in service, there is no medical evidence 
showing she has a current disability due to service.  Absent 
proof of the existence of the disability being claimed, there 
can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, the 
claim must be denied.

The Board does not doubt the sincerity of the veteran's 
beliefs that she has heart murmur.  However, although the 
veteran is competent to describe symptoms observable to a lay 
person, she is without the appropriate medical training and 
expertise to offer an opinion on a medical matter, to include 
the diagnosis of a specific disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for heart murmur, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2002 letter sent to the veteran.  In the 
May 2002 letter, VA informed the veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.

As to informing the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, VA informed him it 
had a duty to obtain any records held by any federal agency.  
It also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that she would need to give VA 
enough information about the records so that it could obtain 
them for her.  Finally, she was told to submit any evidence 
in his possession that pertained to the claim.  See also 
August 2006 VA notice letter.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, an August 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
January 2003 rating decision, the appellant has not been 
prejudiced, as the claim of entitlement to service connection 
for a heart murmur is denied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records, VA outpatient treatment records dated March 
2001, and private treatment records from October 2001 to May 
2002.  The veteran was also provided a VA examination in 
connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


ORDER

Entitlement to service connection for a heart murmur is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


